31 So.3d 907 (2010)
Paul JEFFRIES, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Florida Parole Commission, and Holley, Warden, Century Correctional Institution, Appellees.
No. 1D10-0059.
District Court of Appeal of Florida, First District.
March 25, 2010.
Paul Jeffries, pro se, Appellant.
No appearance for Appellees.
PER CURIAM.
DISMISSED. See Augustin v. Blount, Inc., 573 So.2d 104 (Fla. 1st DCA 1991) (dismissing appeal where the lower tribunal dismissed the complaint below without prejudice to file an amended complaint that corrects the defects and holding that if the petitioner is unwilling or unable to amend the complaint, the proper course is to so advise the lower tribunal and request entry of a final order of dismissal with prejudice which may be appealed).
WOLF, WEBSTER, and THOMAS, JJ., concur.